Citation Nr: 1340059	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army Reserves and the Army with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) from July 1977 to September 2002.  Significantly, the Veteran performed ACDUTRA from April 1978 to August 1978 and active duty from November 1978 to February 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  The Veteran testified at an RO hearing before a Decision Review Officer in May 2008.  A transcript of the hearing is of record.

When this case was most recently before the Board in July 2013, it was remanded for further development.  The case is once again before the Board for appellate action.

The record before the Board consists of electronic files known as Virtual VA and the Veterans Benefits Management System.


REMAND

The Veteran claims that he has a back disability due to an in-service injury.  Specifically, he claims he fell on his back in June 1979, during his active duty period, and has had a chronic back disability since that time.  He did not complain much until years later claiming he did not want to jeopardize his military career.

The record contains a June 1979 service treatment record confirming the Veteran was seen in an emergency room as a result of falling on his back while in the field.  He complained of pain in the upper thoracic and neck region, and was treated with ice and recommended bed rest.  A September 1980 treatment record notes complaints of a cold and backache.  He was diagnosed with viral syndrome and low back pain at that time.

The claim has been remanded several times in effort to ensure all relevant documents have been obtained, to include military records and post-military medical records, and to provide the Veteran a VA examination.  

The claim is complicated because the medical evidence is relatively scarce on or around the June 1979 injury.  Aside from the 1979 treatment record and a September 1980 treatment record, there are no records of treatment until over a decade later.  Additionally, private treatment records indicate the Veteran was also treated for low back pain following a head-on collision in November 2000 and a "minor" motor vehicle accident in November 2001.  The Veteran also reported to his private physician in June 2000 that he had a history of a work-related back injury and is receiving Worker's Compensation as a result of that work-related injury.  Even so, the Veteran's private physician, Dr. Ellis, provided an opinion in September 2006 that it is "certainly possible" that the Veteran's 1979 military back injury is the cause of his current back problems.

In accordance with the Board's prior remands, VA examinations have been provided.  After the final September 2013 Supplemental Statement of the Case (SSOC), however, the Veteran submitted multiple signed release forms in September 2013 authorizing VA to obtain treatment records from his private physicians Dr. Wilson, Dr. Ellis, and Dr. Lunke from 1970 to the present.  No efforts to obtain these records have been made.  Additionally, no efforts to obtain records associated with the Veteran's Worker's Compensation award have been made.  Corrective action is required.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Undertake appropriate development to obtain all available, outstanding records pertinent to the Veteran's claim, to include obtaining private records from Dr. Wilson, Dr. Ellis, and Dr. Lunke in light of the signed releases.  All efforts to obtain these records must be fully documented if any requested records are not obtained.  

2. The RO or the AMC must make efforts to obtain the Veteran's Worker's Compensation records; once again ask the Veteran to provide the identifying information and authorization necessary for VA to obtain these records.  All efforts to obtain these records must be fully documented if any requested records are not obtained.

3. Undertake any development warranted by any newly obtained evidence, to include affording the Veteran a new VA examination if warranted by the evidence.

4. Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

